ORDER
PER CURIAM.
Moscow Mills Lumber Company, Inc., (Moscow Mills) appeals and Greg MacDer-mott (MacDermott), d/b/a MacDermott Homes, cross-appeals from a trial court judgment entered after a jury trial on MacDermott’s petition and Moscow Mills’ counterclaim. Moscow Mills argues the trial court erred in denying Moscow Mills’ motion for a directed verdict, in awarding attorney’s fees to MacDermott, in awarding prejudgment interest to MacDermott, and in giving certain jury instructions. MacDermott argues the trial court erred in refusing to submit to the jury his claim of conversion and the issue of punitive damages under this claim as well as his claim of unjust enrichment.
We have reviewed the briefs of the parties and the record on appeal and conclude: (1) Moscow Mills did not preserve the issue regarding trial court error in denying Moscow Mills’ motion for a directed verdict; (2) the trial court did not err in awarding attorney’s fees to MacDermott; (3) the trial court did not err in awarding prejudgment interest to MacDermott; (4) the trial court did not err in giving Instructions # 7 and # 11; and (5) MacDer-mott did not preserve the issues raised in his cross-appeal for appellate review. An extended opinion would have no prece-dential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).